Citation Nr: 0917770	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The appellant served in the Puerto Rico Army National Guard 
and had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA), including periods of 
ACDUTRA from February 1980 to May 1980 and in November 1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for left ear hearing loss, bipolar disorder, and 
hypertension.  Timely appeals were noted from that decision.

In July 2005, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is  
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a 
finding that bipolar disorder had its onset or is otherwise 
related to the appellant's service.

2.  A clear preponderance of the evidence is against a 
finding that hypertension had its onset or is otherwise 
related to the appellant's service.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 101 (2) & (22)-(24), 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.306 
(2008).  

2.  Hypertension was not incurred or aggravated during 
service, nor may it be so presumed.  38 U.S.C.A. §§ 101 (2) & 
(22)-(24), 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated April 2002, the RO satisfied its duty 
to notify the appellant under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
appellant of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  In 
November 2007, the appellant was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
appellant with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service treatment records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  

The Board declines to obtain medical nexus opinions with 
respect to the appellant's claims of service connection for 
bipolar disorder and hypertension, because there is no 
evidence that those disorders manifested during a period of 
ACDUTRA.  There is no true indication that the pertinent 
disabilities are associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, under the facts 
of this case, relating the appellant's disorders to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

"Veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2008).  The term "active military, 
naval, or air service" includes "active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in [the] line of duty, and any period 
of inactive duty [for] training during which the individual 
concerned was disabled or died from an incurred or aggravated 
in [the] line of duty."  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.1(a) (2008).  See also, 38 U.S.C.A. § 101(22) & 
(23) (West 2002); 38 C.F.R. § 3.1(c) (d) (2008).  Certain 
presumptions, including the presumption of soundness 
(38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption 
of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.  

In the present case, the appellant's service has been 
determined to involve only active duty for training and 
inactive duty for training.  Additionally, a review of the 
claims folder indicates that the appellant does not have a 
service-connected disability.  Presumptions relating to 
certain diseases and disabilities (38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309), such as the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.  
See Paulson v. Brown, 7 Vet. App. 466, 470.  The appellant 
cannot be deemed to be a veteran for compensation purposes, 
and presumptions relating to certain diseases and 
disabilities, including in particular the presumption of 
soundness and the presumption of aggravation (38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306), are not applicable in the current 
case.  

Service Connection for Bipolar Disorder

Review of the appellant's service medical records from his 
period of service with the National Guard does not indicate 
treatment for psychiatric disorders during a period of 
ACDUTRA.  The appellant was first hospitalized for a 
psychiatric disorder with suicidal ideation in March 1999.  
Bipolar disorder was diagnosed after a second hospitalization 
in May 2000.  The veteran has received treatment for bipolar 
disorder since that time.  

According to the appellant's service records, his last period 
of ACDUTRA occurred in 1995.  There is no evidence of a 
psychiatric disorder until March 1999, four years later.  The 
appellant has not identified a particular period of ACDUTRA 
during which his disorder began, and has attributed his 
bipolar disorder generally to stressful working conditions 
within the National Guard.  Absent evidence linking the 
appellant's disorder to a period of active service or 
ACDUTRA, service connection is not warranted.  

In this regard, the Board has considered the appellant's 
claim that pertinent disability had its onset in service 
during a period of ACDUTRA.  There is also lay evidence, 
including that from his mother noting changes to the Veteran 
after he began service and during service.  While a layperson 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  

Service Connection for Hypertension

Review of the appellant's service medical records from his 
period of service with the National Guard does not indicate 
treatment for hypertension during a period of ACDUTRA.  The 
appellant has testified that he experienced high blood 
pressure during a period of service with the National Guard 
and that he was prevented from participating in drills 
because of his hypertension.  Review of the appellant's 
service records, however, shows no diagnosis of hypertension, 
nor is there evidence that he was placed on a profile because 
of hypertension.  Hypertension was first noted in a June 2000 
hospital record during one of the appellant's psychiatric 
hospitalizations, and it was at that time attributed to 
"combat and diet."  Dr. E.R. later indicated that the 
appellant has been under her care for hypertension since 
November 2000.  

Hypertension was also diagnosed on VA examination in August 
2002, but no opinion as to the etiology of the disorder was 
given.

According to the appellant's service records, his last period 
of ACDUTRA occurred in 1995.  There is no evidence of 
hypertension until June 2000, five years later.  The 
appellant has not identified a particular period of ACDUTRA 
during which his disorder began, and there is nothing in the 
appellant's service medical records that indicates 
hypertension during a period of ACDUTRA.  Although a May 2000 
medical record attributed the appellant's hypertension, in 
part, to "combat," the appellant is not a combat veteran 
and the notation does not advance his claim.  There was no 
suggestion that stress in service or any part of his service 
in the reserves contributed to the disease.  Absent evidence 
linking the appellant's disorder to a period of active 
service or ACDUTRA, service connection is not warranted.  

The Board acknowledges the appellant's belief that his 
bipolar disorder and hypertension are causally related to 
active service.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the appellant's bipolar disorder and 
hypertension are causally related to active service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).





ORDER

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

A VA audiology examination in August 2002 found that the 
appellant has mild sensorineural hearing loss from 1000 Hz to 
4000 Hz in the left ear, with mildly reduced speech 
recognition ability and normal middle ear function.  There 
was no opinion reached as to the etiology of the appellant's 
hearing loss.  

In hearing testimony dated July 2006, the appellant indicated 
that his hearing loss could be attributed to exposure to 
light weapons fire during a period of ACDUTRA; specifically, 
jungle warfare training in Panama.  His statements are 
presumed credible.  Review of the appellant's service records 
indicate that he was assigned to infantry, and that he 
participated in jungle warfare training during a two week 
period of ACDUTRA in November 1984.  On remand, the appellant 
should be scheduled for a VA audiology examination to 
determine whether the appellant's left ear hearing loss had 
its onset during the appellant's November 1984 period of 
ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
audiological examination to determine the 
etiology of his left ear hearing loss.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that the 
claims file was reviewed.

For any hearing loss found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it had its onset in service, 
specifically to the November 1984 period 
of ACDUTRA, or is otherwise related to the 
appellant's periods of ACDUTRA.  The 
examiner should provide a rationale for 
any opinion provided.  Attention is 
invited to the appellant's service medical 
records, and specifically to the 
audiograms dated  September 1979, April 
1980, May 1984, June 1988, January 1999, 
and April 2000.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
his representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


